DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a second non-final office action in response to Applicant's remarks and amendments filed on 11/18/2020.  Claims 11-12, 15, and 19 are currently amended.  Claims 1-20 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The claim objections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2006/0292436) in view of Lee (US 2007/0072071).
Regarding claim 1, Cook teaches a containment system (battery enclosure 100, Figure 1, P 39), comprising: a housing (Paragraph 44 and Figure 1 demonstrate how the battery enclosure 100 reads on the housing as claimed, including a solid top wall 112, a solid bottom wall 114, and expandable side walls 116); a battery pack (one or more battery cells 102, Figure 1, P 40) situated within the housing (Figure 1 demonstrates how the battery cells 102 are situated within the walls of the battery enclosure 100); and an effluent containment pouch (The expanded area of Figure 2 reads on the claimed effluent containment pouch). Cook does not explicitly teach one or more ports disposed along a surface of the housing and the effluent containment pouch coupled to the surface of the housing spanning the ports. 
Lee teaches a similar secondary battery including an electrode assembly and a pouch material (Abstract). Lee teaches a through hole 360 that is created between the cavity 315 and the gas collecting space 317, which serves to connect the cavity 315 and the gas collecting space 317 (P 69, Figure 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the containment system of Cook including the expanded area that reads on the effluent containment pouch, and make the expanded area a separate area with the through hole 360 of Lee leading into and being spanned by the expanded area of Cook, in order to discharge gas generated in the cell to the expanded area. 
Regarding claim 2, modified Cook teaches the containment system of claim 1, the effluent containment pouch collapsed against the surface of the housing when in an unactivated state (Cook: Figure 1 demonstrates the expanded area collapsed against the surface of the battery enclosure 100 in an unactivated state).
Regarding claim 3, modified Cook teaches the containment system of claim 2, the effluent containment pouch defining one or more folds when in the unactivated state (Cook: Figure 1 demonstrates how the expandable side walls 116 define one or more folds when in the unactivated state).
Regarding claim 4, modified Cook teaches the containment system of claim 3, the effluent containment pouch hermetically sealed to the housing (Cook: With the effluent containment pouch being the expanded bottom wall 114 and side walls 116, the expanded area of Figure 2 is hermetically sealed to the battery enclosure 100).
Regarding claim 5, modified Cook teaches the containment system of claim 2, the effluent containment pouch expanding in response to an electrochemical cell of the battery pack experiencing a thermal runaway condition (Cook: Paragraph 49 and Figure 2 describes how the expanded area is caused to expand in response to a battery cell 102 rupture 202, which causes battery cell emissions 204 to vent into the battery enclosure 100. This reads on a thermal runaway condition as the battery cell 102 rupture 202 could be caused by a thermal runaway condition within the battery cell 102).
Regarding claim 6, modified Cook teaches the containment system of claim 5, the effluent containment pouch receiving and containing effluent from the electrochemical cell during the thermal runaway condition (Cook: Paragraph 49 and Figure 2 demonstrates how the expanded area of the battery enclosure 100 receives and contains the effluent from the battery cell 102 after the rupture 202).
Regarding claim 7, modified Cook teaches the containment system of claim 5, further comprising one or more safety valves (Cook: venting mechanism 118, Figure 1, P 48) sealing the one or more ports of the housing (Cook: Figure 1 demonstrates how the venting mechanism 118 seals the bottom wall 114).
Regarding claim 8, modified Cook teaches the containment system of claim 7, the one or more safety valves rupturing when the electrochemical cell experiences the thermal runaway condition (Cook: Paragraph 48 describes how the venting mechanism 118 is a valve that allows battery cell 102 emissions to vent after a battery cell 102 rupture).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2006/0292436) in view of Lee (US 2007/0072071), as applied to claim 2 above, and further in view of Verhulst (US 2014/0263355).
Regarding claim 9, modified Cook teaches the containment system of claim 2. Modified Cook does not explicitly disclose the effluent containment pouch comprising a multi-layer blanket. However, Paragraph 47 of Cook describes how the expandable walls 116 and possibly other walls are made of Kevlar and are constructed to withstand a battery cell 102 rupture and stretch to contain the emissions from said rupture.
Verhulst teaches a similar storage system including an outer casing and inner volume (Abstract). Paragraph 5 of Verhulst explains how a method of insulating a material is to simply surround it by materials of low thermal conductivity. Paragraph 5 of Verhulst further explains how the given examples of such materials have been used together in any number or combination, due to occasionally offering very specific and desired combinations of thermal and structural properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the expandable walls and bottom wall used to contain emissions from a battery cell of modified Cook and make the walls a multi-layer blanket made of low 
Regarding claim 10, modified Cook teaches the containment system of claim 9, the multi-layer blanket comprising a first layer (Verhulst: Paragraph 5 gives examples of materials used in combination for insulating, such that it would have been obvious to have a first layer), the first layer comprising silica aerogel insulation (Verhulst: Paragraph 5 gives aerogel as an example of such a material).
Regarding claim 11, modified Cook teaches the containment system of claim 10, the multi-layer blanket further comprising a second layer (Verhulst: Paragraph 5 gives examples of materials used in combination for insulating, such that it would have been obvious to have a second layer), the second layer comprising KevlarTM cloth (Verhulst: Paragraph 5 gives Kevlar as an example of such a material).
Regarding claim 12, modified Cook teaches the containment system of claim 11, the multi-layer blanket further comprising a third layer (Verhulst: Paragraph 5 gives examples of materials used in combination for insulating, such that it would have been obvious to have a third layer), the third layer comprising a MylarTM barrier (Verhulst: Paragraph 5 gives Mylar as an example of such a material).
Regarding claim 13, modified Cook teaches the containment system of claim 12, the first layer defining an interior of the effluent containment pouch (Verhulst: Paragraph 5 describes how any number or combination of the given example materials have been used together, such that it would have been obvious to use the first layer as the interior of the expanded area of Cook), the third layer defining an exterior of the effluent containment pouch (Verhulst: Paragraph 5 describes how any number or combination of the given example materials have been used together, such that it would have been obvious to use the third layer as the exterior of the expanded area of Cook).
Regarding claim 14, modified Cook teaches the containment system of claim 13. Modified Cook does not explicitly teach a conduit or manifold disposed between the battery enclosure 100 and the .
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2006/0292436) in view of Lee (US 2007/0072071).
Regarding claim 15, Cook teaches a containment system (battery enclosure 100, Figure 1, P 39), comprising: a battery pack (one or more battery cells 102, Figure 1, P 40) comprising one or more electrochemical cells (one or more battery cells 102, Figure 1, P 40); a housing (Paragraph 44 and Figure 1 demonstrate how the battery enclosure 100 reads on the housing as claimed, including a solid top wall 112, a solid bottom wall 114, and expandable side walls 116) comprising a base (The solid bottom wall 114 and expandable side walls 116 read on the base as claimed) and a lid (The solid top wall 112 reads on the lid as claimed), the base joined to the lid to seal the battery pack within the housing (Figure 1 demonstrates how the solid top wall 112 is joined to the expandable side walls 116 to seal the battery cells 102 within the housing); and an effluent containment pouch (The expanded area of Figure 2 reads on the claimed effluent containment pouch); wherein when at least one electrochemical cell of the one or more electrochemical cells experiences a thermal runaway condition, the effluent containment pouch expands to transition from an unactivated state to an activated state (Paragraph 49 and Figure 2 describes how the expanded area is caused to expand in response to a battery cell 102 rupture 202, which causes battery cell emissions 204 to vent into the battery enclosure 100. This reads on a thermal 
Lee teaches a similar secondary battery including an electrode assembly and a pouch material (Abstract). Lee teaches a through hole 360 that is created between the cavity 315 and the gas collecting space 317, which serves to connect the cavity 315 and the gas collecting space 317 (P 69, Figure 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the containment system of Cook including the expanded area that reads on the effluent containment pouch, and make the expanded area a separate area with the through hole 360 of Lee leading into and being spanned by the expanded area of Cook, in order to discharge gas generated in the cell to the expanded area. 
Regarding claim 16, modified Cook teaches the containment system of claim 15, the effluent containment pouch defining one or more folds when in the unactivated state (Cook: Figure 1 demonstrates how the expandable side walls 116 define one or more folds when in the unactivated state).
Regarding claim 17, modified Cook teaches the containment system of claim 15, wherein the one or more electrochemical cells comprise less than ten electrochemical cells (Cook: Paragraph 40 describes how a typical battery enclosure 100 contains one or more battery cells 102, which reads on less than ten electrochemical cells as claimed). Modified Cook does not explicitly disclose wherein the volume of the expanded area is greater than eight times the volume of the battery enclosure 100. However, Paragraph 44 of Cook discloses how the side walls 116 are designed to expand to contain the rupture of the battery cells 102 within the battery enclosure 100. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the battery enclosure 100 to have an expanded area volume capable of containing the battery cell 102 
Regarding claim 18, Modified Cook teaches the containment system of claim 15, wherein the one or more electrochemical cells comprise more than twenty electrochemical cells (Cook: Paragraph 40 describes how a typical battery enclosure 100 contains one or more battery cells 102, which reads on more than twenty electrochemical cells as claimed). Modified Cook does not explicitly disclose wherein the volume of the expanded area is less than three times the volume of the battery enclosure 100. However, Paragraph 44 of Cook discloses how the side walls 116 are designed to expand to contain the rupture of the battery cells 102 within the battery enclosure 100. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the battery enclosure 100 to have an expanded area volume capable of containing the battery cell 102 rupture emissions. Additionally, the specific requirement of the effluent containment pouch having an interior volume less than three times of the volume of the battery pack is simply a change in size that is held to be prima facie obvious, see MPEP 2144.04.IV.A.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2006/0292436) in view of Lee (US 2007/0072071) and in view of Verhulst (US 2014/0263355).
Regarding claim 19, Cook teaches a containment system (battery enclosure 100, Figure 1, P 39), comprising: a containment housing (Paragraph 44 and Figure 1 demonstrate how the battery enclosure 100 reads on the housing as claimed, including a solid top wall 112, a solid bottom wall 114, and expandable side walls 116); and at least one effluent containment pouch (The expanded area of Figure 2 reads on the claimed effluent containment pouch). Cook does not explicitly teach one or more ports and the effluent containment pouch attached to the housing and spanning the ports. Cook also does not explicitly disclose the at least one effluent containment pouch comprising a multi-layer blanket TM cloth, and at least a third layer comprising a MylarTM barrier. However, Paragraph 47 of Cook describes how the expandable walls 116 and possibly other walls are made of Kevlar and are constructed to withstand a battery cell 102 rupture and stretch to contain the emissions from said rupture.
Lee teaches a similar secondary battery including an electrode assembly and a pouch material (Abstract). Lee teaches a through hole 360 that is created between the cavity 315 and the gas collecting space 317, which serves to connect the cavity 315 and the gas collecting space 317 (P 69, Figure 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the containment system of Cook including the expanded area that reads on the effluent containment pouch, and make the expanded area a separate area with the through hole 360 of Lee leading into and being spanned by the expanded area of Cook, in order to discharge gas generated in the cell to the expanded area. 
Verhulst teaches a similar storage system including an outer casing and inner volume (Abstract). Paragraph 5 of Verhulst explains how a method of insulating a material is to simply surround it by materials of low thermal conductivity. Paragraph 5 of Verhulst further explains how the given examples of such materials have been used together in any number or combination, due to occasionally offering very specific and desired combinations of thermal and structural properties. Paragraph 5 of Verhulst gives specific examples of the low thermal conductivity materials including aerogel, Kevlar, and Mylar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery enclosure comprising expandable walls and a bottom wall used to contain emissions from a battery cell of modified Cook and make the walls a multi-layer blanket made of low thermal conductivity materials including aerogel as a first layer, Kevlar as a second layer, and Mylar as a third layer, as Verhulst teaches this is a well-known method of insulating 
Regarding claim 20, modified Cook teaches the containment system of claim 19, the one or more ports comprising a first set of ports (Lee: through hole 360, P 69, Figure 3C) disposed along a first side of the containment housing (Lee: Figure 3C demonstrates the through hole 360 disposed along a first side of the housing), the at least one effluent containment pouch comprising a first effluent containment pouch (Cook: The expanded area of Figure 2 reads on the claimed first effluent containment pouch) coupled to the first side of the containment housing (The combination of Cook and Lee results in the expanded area of Cook being coupled to the first side of the housing) and spanning the first set of ports (The combination of Cook and Lee results in the expanded area of Cook spanning the through hole 360 of Lee). Modified Cook does not explicitly disclose a second set of ports disposed along a second side of the containment housing and a second effluent containment pouch coupled to the second side of the containment housing and spanning the second set of ports. However, this is simply a duplication of parts that is held to be prima facie obvious, see MPEP 2144.04.VI.B.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 19 have been considered but are moot because the arguments do not apply to the current rejection, as the Lee reference resolves the issues discussed in Applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724  
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724